DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 2/24/2022 is acknowledged. Claim 1 is amended. Claims 1-11 are pending in the instant application.
Previous 112 (b) rejection of claim 1 is withdrawn in view of the above amendment.
Previous prior art rejection is maintained since the above amendment is insufficient to overcome the rejection and Applicant’s arguments are not persuasive. See response to arguments below.
Claims 1-11 are rejected.
Response to Arguments
Applicant's arguments filed 2/24/2022 have been fully considered but they are not persuasive. 
Applicant argues that Shen discloses “the etching rate of the silicon substrate is increased to reduce the possibility of cracking floating membrane” in col. 2 lines 50-56. Therefore, Applicant concludes that the reference suggests that the membrane (24) is made with rigid material, rather than a flexible material; and it would not be obvious to combine Shen with a reference disclosing using flexible material because it would alter the fundamental structure of the membrane in Chen. 
Applicant’s arguments are not persuasive for the following reasons. First of all, Chu teaches using material such as polyimide would provide a membrane (or a substrate having the 
Secondly, the membrane disclosed by Applicant, Shen and Chu is for supporting the thermoelectric tracks (or thermoelectric elements) that converts heat to electricity. In other words, the fundamental structure of the membrane is to support the thermoelectric tracks (or thermoelectric elements). Applicant has not provided any subjective evidence that using polyimide would alter the fundamental structure of the membrane, e.g. supporting thermoelectric tracks, when Applicant explicitly claims and discloses doing so. It is well settled that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984).

Applicant argues that the office action states “Chu discloses using polyimide for the substrate (31, see col. 6 lines 54-58). Chu shows the substrate (31) extending beyond the first conductor (35) at the inner rim (316, see fig. 3) and the substrate (31) adopting the shape of the heat source (61/65, figs. 6A-B and 7A-B) locally in the contact zone to be in close contact with the first conductor (35, see figs. 6A-B and 7A-B). It is noted that the polyimide is a flexible material to form flexible substrate that will adopt the shape of the heat source (see [0068-0069] of evidentiary reference to Kim et al., US 2016/0079508)”, and alleges that there is no portion of the substrate (31) that extends beyond the inner rim (316) and into the through hole (55) such that the substrate would be contacted and flexed by the heat conduction module (61) as it is 
The examiner replies that polyimide is a flexible material as evidenced by Kim et al., and the office does not state or relies on Chu for the substrate extending into or overhangs into the through holes (55). As copied by Applicant, the examiner states that the substrate (31) extends beyond the first conductor (35, see annotated fig. 3 below):

    PNG
    media_image1.png
    790
    702
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    703
    1310
    media_image2.png
    Greyscale
 
Even though Chu does not use the term “flexible” or “deformable” but explicitly suggests by showing that the substrate (31) in fig. 3 is intended to be flexible or deformable in order to achieve the configuration of the first electrode (35) making contact with the heat source (60/61) as shown in fig. 6A-6B and 7A-7B. Nonetheless, polyimide is a flexible material which will deform upon adopting in a contact zone a shape of the heat source. Applicant has not provided any subjected evidence that polyimide does not have the characteristic of deformable such that the membrane by deformation, adopt in a contact zone, a shape of the heat source, when Applicant explicitly claims and discloses polyimide membrane having such characteristics (see claim 2). It is well settled that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US Patent 6,342,667) in view of Chu (US Patent 7,777,126).
Regarding claims 1-2, Shen et al. discloses an electricity generator (figs. 3-4) comprising:
a suspended membrane (24, figs. 3-4) resting on a frame (22, see fig. 4) and having a central region divided into a plurality of central parts (see fig. 3); and 
thermoelectric tracks (see thermopiles 25) each having one end on the frame (22) and one end on the central parts of the membrane (24, see figs. 3-4); 
wherein the central part of the membrane (24) is in mechanical and thermal contact with a heat source (or black body 23, see fig. 3).
Shen et al. does not explicitly disclose the thermoelectric tracks to be alternating types connected in series, nor do they teach the membrane (or the base/substrate having the thermoelectric tracks formed thereon) is deformable and adopting the shape of the heat sources locally in the contact zone by deformation.
Chu discloses the thermoelectric tracks in a thermoelectric device that is used for electricity generation (see col. 1, lines 19-21 and 30-33) are alternating types (e.g. 32(P) and 33(N)) connected in series on a substrate (31, see fig. 3). Chu discloses using polyimide for the substrate (31, see col. 6 lines 54-58). Chu shows the substrate (31) extending beyond the first conductor (35) at the inner rim (316, see fig. 3) and the substrate (31) adopting the shape of the heat source (61/65, figs. 6A-B and 7A-B) locally in the contact zone to be in close contact with the first conductor (35, see figs. 6A-B and 7A-B). It is noted that the polyimide is a flexible material to form flexible substrate that will adopt the shape of the heat source (see [0068-0069] of evidentiary reference to Kim et al., US 2016/0079508). As such, the substrate (31) of Chu must be deformed from extending beyond the first conductor (35) at the inner rim (316) as 
It would have been obvious to one skilled in the art at the time the invention was made to modify the electricity generator of Shen et al. by using thermoelectric tracks being alternating type connected in series as taught by Chu, because Chu teaches using alternating types for generating electricity is known in the art (see col. 1 lines 29-63). Such modification would involve nothing more than use of known materials for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In addition, it would have been obvious to one skilled in the art at the time the invention was made to modify the electricity generator of Shen et al. by using a flexible material such as polyimide to make the membrane (or the substrate having the thermoelectric tracks formed thereon) such that the membrane is deformable (or flexible) to adopt the shape of the heat source locally in the contact zone by deformation as taught by Chu, because Chu teaches such material would provide a membrane (or substrate having the thermoelectric tracks formed thereon) with properties of electrical, heat insulation and heat resistant (see col. 6 lines 54-58). 

Regarding claim 3, modified Shen et al. discloses an electricity generator as in claim 2 above, wherein polyimide is thermostable material (or heat resistant as described by Chu).

Regarding claim 4, modified Shen et al. discloses an electricity generator as in claim 1 above.

Chu discloses applying a surface treatment (or insulating layer 51 and 52) to the membrane (or substrate 31) to cover (or protect) the thermoelectric tracks (see figs. 5A-B). 
It would have been obvious to one skilled in the art at the time of the invention was made to have applied a surface treatment to the membrane to cover (or protect) the thermoelectric tracks as taught by Chu. 

Regarding claim 6, modified Shen et al. discloses an electricity generator as in claim 1 above, wherein Shen et al. discloses the membrane comprises slits (or etching window 26 of cross-shaped slot configuration, see fig. 3 and col. 2 lines 18-21) which extend between the tracks from a central point of the membrane (24, see fig. 3).

Regarding claim 7, modified Shen et al. discloses an electricity generator as in claim 1 above, wherein Shen et al. discloses the membrane (24) comprises a central hole (see fig. 4).

Regarding claim 9, modified Shen et al. discloses an electricity generator as in claim 1 above, wherein Chu discloses the central parts of the membrane (or substrate 31) are coated with a thermally conductive layer (or first conductor 35) intended to form said mechanical and thermal contact with the heat source (61/65, see figs. 3-7).

Regarding claim 10, modified Shen discloses an electricity generator as in claim 1 above, wherein Chu discloses the tracks are made from a doped semiconductor and the types of tracks are the N and P-doping types (see 33(N) and 32(P) in fig. 3).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over modified Shen et al. (US Patent 6,342,667) as applied to claim 1 above, and further in view of Leonov et al. (US 2008/0271772).
Regarding claim 5, modified Shen et al. discloses an electricity generator as in claim 1 above.
Modified Shen et al. does not explicitly disclose the membrane having a thickness comprised between 10 and 100 m.
Leonov et al. discloses a membrane (34) using a thick film technology having a thickness thicker than 2m ([0096]). Thicker than 2m is a range comprising between 10-100m.
It would have been obvious to one skilled in the art at the time the invention was made to have used the thick film technology to form a membrane having a thickness thicker than 2m as taught by Leonov et al., because such modification would involve nothing more than a use of a technique among others to form the membrane.
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over modified Shen et al. (US Patent 6,342,667) as applied to claim 1 above, and further in view of Arnold et al. (US 2011/0155202).
Regarding claim 8, modified Shen et al. discloses an electricity generator as in claim 1 above, wherein Shen et al. discloses the electricity generator is a micro thermopile devise (see title, col. 1 lines 11-12), and Chu discloses the number and disposing positions of the thermoelectric tracks (or sets of thermoelectric pair) can be optionally adjusted depending on the practical requirements of the applications (see col. 6 lines 45-53).

Arnold et al. teaches thermoelectric tracks (or TE legs 105 and 106) having a configuration of wider toward the outer periphery of the membrane than towards a center of the membrane (see fig. 2A), and the spacing between the tracks (105 and 106) is 10 m, 13 m, or 18 m wide (see table 1 in page 5). 10 m, 13 m, or 18 m wide is right within the claimed range of less than 0.5mm.
It would have been obvious to one skilled in the art at the time of the invention was made to modify the generator of modified Shen et al. by using the thermoelectric tracks having a shape configuration of wider towards an outer periphery of the membrane than towards a center of the membrane as taught by Arnold et al., because such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
In addition, it would have been obvious to one skilled in the art at the time of the invention was made to modify the generator of modified Shen et al. by having the spaces between the adjacent tracks having a width, or spacing between the TE legs, of 10 m, 13 m or 18 m as taught by Arnold et al., because Shen et al. explicitly suggests the generator is a micro thermopile device (or device having micrometer dimensions) and Chu explicitly teaches such disposing positions, or width/spacing between the tracks, can be optionally adjusted depending on the practical requirements of the applications.

Modified Shen et al. does not explicitly disclose the generators electrically connected in series or in parallel.
Arnold et al. discloses connecting the generators in series or in parallel to supply the necessary voltage and/or current required by the load for the intended application ([0037]).
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to have connected the generators in series or in parallel to supply the necessary voltage and/or current required by the load for the intended application as taught by Arnold et al.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726